
	

114 HR 3593 IH: Aviation Cost and Expenses Sharing Act of 2015
U.S. House of Representatives
2015-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3593
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2015
			Mr. Schweikert introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To direct the Administrator of the Federal Aviation Administration to issue or revise regulations
			 to ensure that a person who holds a private pilot certificate may
			 communicate with the public to facilitate certain shared cost flights, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Aviation Cost and Expenses Sharing Act of 2015. 2.Private pilot privileges and limitations (a)In generalNot later than 60 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall issue or revise regulations to ensure that a person who holds a private pilot certificate may communicate with the public, in any manner the person determines appropriate, to facilitate a covered flight.
 (b)Covered flight definedIn this section, the term covered flight means an aircraft flight for which the pilot and passengers share operating expenses in accordance with section 61.113(c) of title 14, Code of Federal Regulations.
			
